The documents on file in this appeal hardly fit the requirement of 7 NTC Sec. 801(a) that a request for permission to appeal be a document "stating the reasons why he wants to appeal."
Courts of appeal are not required to search the district court record for errors which should be raised by counsel in well-prepared briefs. Here there is a general statement in a "Brief on Appeal" that it would be an abuse of discretion not to grant the motion for reconsideration (apparently made in the trial court). There is a bare assertion that the appellant was inadequately represented by counsel at trial, but there is no argument on that point and there is nothing on the face of the appeal to satisfy the Chief Justice there is probable cause for believing so.
This case file is an example of the kind of appeal which does not satisfy the probable cause requirements of 7 NTC Sec. 801.
The appeal is DISMISSED.